F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                                      PUBLISH
                                                                             APR 22 1997
                     UNITED STATES COURT OF APPEALS
                                                                          PATRICK FISHER
                                                                                  Clerk
                                  TENTH CIRCUIT



 CHEMICAL WEAPONS WORKING
 GROUP, INC. (CWWG); SIERRA
 CLUB; and VIETNAM VETERANS OF
 AMERICA FOUNDATION,

       Plaintiffs - Appellants,
 v.
                                                            No. 96-4166
 UNITED STATES DEPARTMENT OF
 THE ARMY; UNITED STATES
 DEPARTMENT OF DEFENSE; and
 EG&G DEFENSE MATERIAL, INC.,

       Defendants - Appellees.


           APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF UTAH
                         (D.C. No. 96-CV-425)


Richard E. Condit (Mick G. Harrison, GreenLaw, Berea, Kentucky; Randall M. Weiner,
Ecological Consultants for the Public Interest, Boulder, Colorado; Robert Ukeiley; R.
Paul Van Dam, Jones, Waldo, Holbrook & McDonough, Salt Lake City, Utah, with him
on the briefs), GreenLaw, Berea, Kentucky, for Plaintiffs-Appellants.

Craig D. Galli (David W. Tundermann with him on the brief), Parsons Behle & Latimer,
Salt Lake City, Utah, for the Defendant-Appellee EG&G Defense Material, Inc.

Peter A. Appel (Edward J. Shawaker, Alan D. Greenberg, Robert H. Foster, Charles W.
Findlay, Lisa Ann Holden, and Robert L. Klarquist, Department of Justice, Scott M.
Matheson, Jr., United States Attorney; Stephen Roth, Assistant United States Attorney;
Lois J. Schiffer, Assistant Attorney General, with him on the brief), Department of
Justice, Washington, D.C., for Defendants-Appellees United States Department of the
Army and United States Department of Defense.


Before PORFILIO, EBEL and HENRY, Circuit Judges.


PORFILIO, Circuit Judge.


       In this appeal, Appellants Chemical Weapons Working Group, Inc., Sierra Club,

and Vietnam Veterans of America Foundation (Plaintiffs) argue that the district court

erred in denying their request for a preliminary injunction and in dismissing their claims

under the Clean Water Act, Resource Conservation and Recovery Act, 1986 Department

of Defense Authorization Act, and Administrative Procedures Act. Finding none of their

arguments persuasive, we affirm.

                                             I.

       In 1985, Congress directed the Department of Defense to destroy the nation’s

stockpile of lethal chemical weapons, which is currently located at Johnston Island in the

Pacific Ocean and at eight different sites in the continental United States. One of these

sites, Tooele Chemical Agent Disposal Facility near Tooele, Utah, stores just over 40% of

the nation’s 30,000 tons of chemical warfare agent. Tooele’s stockpile consists of both

nerve and blister agents contained in a variety of bulk containers and munitions, some of

which contain “energetics” (explosives and propellants) that also require disposal. This

appeal results from a dispute over how to best implement the 1985 mandate: by


                                            -2-
incinerating the chemical weapons immediately or by storing them pending the

development of feasible incineration alternatives.

       In 1986, the Army completed and circulated a Draft Environmental Impact

Statement, which considered the environmental consequences of continued storage of the

nation’s chemical weapons stockpile compared to different logistical arrangements for its

immediate disposal. The following year, the Army completed a quantitative risk

assessment, concluding that the accident risk associated with continued stockpile storage

significantly outweighed that associated with disposal operations. The Army used this

assessment to support its 1988 Final Programmatic Environmental Impact Statement and

Record of Decision, which selected on-site incineration as the means by which chemical

weapons would be destroyed nationwide. At that time, the Army rejected alternatives to

incineration as either unreasonable or premature. In 1989, the Army issued a site-specific

Final Environmental Impact Statement and Record of Decision for Tooele, adopting the

1988 Final Programmatic Environmental Impact Statement conclusions and choosing on-

site incineration as the method of destroying the chemical weapons stored there.

       Before allowing the Army to proceed with its incineration plan, Congress required

it to conduct Operational Verification Testing of the Johnston Atoll Chemical Agent

Disposal System, a full-scale, operational chemical weapons incineration plant on

Johnston Island that was designed to serve as the prototype for incinerators at other

stockpile sites such as Tooele. In 1993, the Secretary of Defense certified to Congress


                                            -3-
that testing at Johnston Atoll was complete, verifying that the operation there had been a

success. The MITRE Corporation, a private contractor, was engaged by the Army to

monitor, evaluate and report its operational testing results. The National Research

Council’s Committee on Review and Evaluation of the Army Chemical Stockpile

Disposal Program (Stockpile Committee) was also chartered to monitor the Army’s

testing at Johnston Atoll and to review the test results reported by the MITRE

Corporation. In its 1993 report, the MITRE Corporation concluded that although

improvements could be made in the incineration technology used, Johnston Atoll had “no

apparent fundamental safety, environmental, or process-related problems.” Similarly, the

Stockpile Committee concluded in 1994 that although Johnston Atoll had some

operational problems, none were “show stoppers” for other chemical incineration plants.

       In 1994, the Stockpile Committee also issued a report endorsing the Army’s choice

of incineration as the means by which to destroy the nation’s chemical weapons stockpile.

In that report, the Committee found there was no feasible alternative to incineration for

the destruction of energetics, although it recommended that the Army update its 1987

quantitative risk assessment and continue to evaluate alternative technologies for sites

other than Tooele. The Stockpile Committee report also considered the chronic health

risks associated with routine incineration operations, concluding that alternative

technologies would affect only a fraction of the releases caused by incineration and that

“any reduction in disposal risk afforded by an alternative technology will be more than


                                            -4-
offset by the larger cumulative risk from extended storage.” The Committee therefore

recommended that disposal operations proceed without delay. In response to the

Stockpile Committee’s report, the Army performed a site-specific quantitative risk

assessment for Tooele in 1995, again concluding that the accident-associated risk of

continued stockpile storage significantly outweighed that of incineration operations.1

       In May 1996, Plaintiffs brought this action, alleging violations of various

environmental protection acts. In one of those allegations, Plaintiffs claimed that the

Army violated the National Environmental Policy Act by failing to prepare a

Supplemental Environmental Impact Statement on the basis of significant new

information relevant to environmental concerns. The Army responded in part by

preparing a Record of Environmental Consideration in July 1996, which concluded that

no new, significant information had developed since its 1988 Final Programmatic

Environmental Impact Statement and 1989 site-specific Final Environmental Impact

Statement were issued that would require the preparation of a supplemental

environmental statement. Attached to the Record of Environmental Consideration was an

84-page report evaluating new information on dioxin emissions and alternative

technologies. This report also discussed the problems experienced at Johnston Atoll,


       1
        Specifically, the 1995 assessment found that the accident risk associated with 11
days of continued stockpile storage approximated that associated with 6.2 years of
incineration operations. For individuals living closest to Tooele, the fatality risk from
accidents was found to be 100 times greater for continued stockpile storage versus
incineration operations.

                                            -5-
concluding that although the operation there had not been perfect, it had safely and

effectively disposed of chemical agent and had not resulted in significant environmental

impacts not already contemplated.

       Presently, the Army has all permits necessary to operate Tooele. The Utah

Department of Environmental Quality has issued both Clean Air Act and Resource

Conservation and Recovery Act permits under its delegated authority from the

Environmental Protection Agency. The Army has thus far conducted two trial burns at

Tooele without chemical agent to determine whether the facility can destroy agent and

other materials without releasing a significant amount of toxins into the environment.

The Utah Department of Environmental Quality has approved the results of both tests.

Presumably, the Army is now in the process of conducting trial burns with live agent, the

results of which must also be approved by Utah before Tooele can become fully

operational.

                                             II.

       After extensive hearings, the district court denied Plaintiffs’ request for a

preliminary injunction of the Army’s scheduled incineration operations at Tooele because

none of the requirements for injunctive relief had been met. First, the court found

Plaintiffs had failed to establish irreparable harm because the health risks associated with

the Army’s incineration operations were too speculative, while Plaintiffs’ allegation of a

National Environmental Policy Act violation was, without more, insufficient to meet the


                                             -6-
irreparable harm requirement. Next, the court found Plaintiffs had failed to meet the

balance of harms requirement for injunctive relief, relying principally on the Army’s 1987

and 1995 quantitative risk assessment results. Finally, the district court held Plaintiffs

were unlikely to prevail on the merits of their claim under the National Environmental

Policy Act because the Army’s 1996 Record of Environmental Consideration was entitled

to deference and because the Army was entitled to rely on its own experts in determining

whether a Supplemental Environmental Impact Statement was warranted.

       We review a district court’s denial of a preliminary injunction for abuse of

discretion. Lundgrin v. Claytor, 619 F.2d 61, 63 (10th Cir. 1980). “An abuse of

discretion occurs only when the trial court bases its decision on an erroneous conclusion

of law or where there is no rational basis in the evidence for the ruling.” In re

Coordinated Pretrial Proceedings in Petro. Prod. Antitrust Litig., 669 F.2d 620, 623

(10th Cir. 1982). Because a preliminary injunction is an extraordinary remedy, “the right

to relief must be clear and unequivocal.” SCFC ILC, Inc. v. Visa USA, Inc., 936 F.2d

1096, 1098 (10th Cir. 1991).

       To obtain injunctive relief, a party must establish that: (1) it will suffer irreparable

injury unless an injunction is issued; (2) its threatened injury outweighs any harm the

proposed injunction may cause to the opposing party; (3) it will likely prevail on the

merits of the litigation; and (4) an injunction, if issued, would not be adverse to the public

interest. Lundgrin, 619 F.2d at 63. Because the district court’s balance of harms analysis


                                             -7-
is dispositive on this point of appeal, we consider it first.

       On appeal, Plaintiffs argue that the district court’s balance of harms finding is

clearly erroneous because it overestimates the accident-related risk of continued storage,

while underestimating the chronic health-related risks of routine incineration operations.

We disagree. Although Plaintiffs’ evidence on the health-related risks of short-term

dioxin exposure is significant, we cannot conclude that the district court’s finding on this

issue is without any rational basis. To the contrary, the court’s conclusion is amply

supported by the results of the Army’s 1987 and 1995 quantitative risk assessments as

well as the Stockpile Committee’s 1994 report, which specifically considered the health-

related risks associated with routine incineration operations. We therefore affirm the

district court’s denial of Plaintiffs’ request for a preliminary injunction on the basis of its

balance of harms finding, obviating the need to address Plaintiffs’ other arguments

justifying a preliminary injunction in this instance. Because we conclude the district court

properly denied injunctive relief, we also do not address Plaintiffs’ claim that a remand is

necessary to consider the effect a preliminary injunction would have on the public

interest.2

                                              III.



       2
         We note, however, that any duty the district court had to consider the public
interest was discharged implicitly in its balance of harms analysis. See Autoskill, Inc. v.
National Educ. Support Sys., Inc., 994 F.2d 1476, 1499 (10th Cir. 1993) (district court
implicitly addressed public interest requirement for injunctive relief).

                                              -8-
       Plaintiffs next argue the district court erred in holding § 301(f) of the Clean Water

Act does not apply to Tooele’s stack emissions, dismissing their count under that section

for failure to state a claim upon which relief can be granted. Plaintiffs reason that

§ 301(f)'s ban on the discharge of chemical warfare agent into navigable waters must

apply to Tooele’s stacks because the text of that provision places no limitation on the

form of chemical agent discharged or on the manner in which it enters navigable waters.

Absent such limitations, Plaintiffs urge us to read § 301(f) broadly to include discharge by

way of atmospheric deposition to effectuate congressional intent to keep the nation’s

navigable waters clean.

       We review de novo a district court’s dismissal of a cause of action for failure to

state a claim upon which relief can be granted. Edwards v. International Union, United

Plant & Guard Workers of Am., 46 F.3d 1047, 1050 (10th Cir. 1995). As is true when

we construe any statute, the plain language of the provision controls absent an irrational

result. Edwards v. Valdez, 789 F.2d 1477, 1481 (10th Cir. 1986). We must also construe

apparently conflicting statutes harmoniously where possible. United States v. State of

Colo., 990 F.2d 1565, 1575 (10th Cir. 1993). Because Plaintiffs’ interpretation of

§ 301(f) of the Clean Water Act is inconsistent with congressional intent, leads to

irrational results, and creates a conflict between the Clean Water Act and Clean Air Act,

we decline to construe that provision in the broad manner proposed by Plaintiffs.

       Section 301(f) of the Clean Water Act provides that “it shall be unlawful to


                                            -9-
discharge any radiological, chemical, or biological warfare agent, any high-level

radioactive waste, or any medical waste into the navigable waters.” 33 U.S.C. § 1311(f).

Because both parties agree that § 301(f)'s ban is absolute, application of this provision to

Tooele’s stack emissions would effectively shut down its incineration operations

indefinitely. This result, however, is completely at odds with congressional knowledge,

approval, and funding of incineration as the baseline technology for destroying chemical

weapons since 1986, when the Army first submitted its disposal program to Congress.

We therefore reject Plaintiffs’ proposed construction of § 301(f) because it is clearly

inconsistent with congressional intent to implement Tooele’s incineration plan.

       We also reject Plaintiffs’ construction of § 301(f) of the Clean Water Act because

it would lead to irrational results. Because Clean Water Act § 301(a) regulates the

discharge of any pollutant into navigable waters, see §§ 1311(a), 1362(12), Plaintiffs’

broad construction of the phrase “discharge . . . into the navigable waters” under § 301(f)

would necessarily result in regulation under § 301(a) of any air emission that might

possibly result in atmospheric deposition into navigable waters. While Plaintiffs argue

that the Environmental Protection Agency could issue a nationwide permit “for sources of

water pollution such as cars and chimneys” to the extent § 301(a) would apply, the very

thought of regulating car emissions under the Clean Water Act exposes the absurdity of

their position. Tellingly, Plaintiffs also fail to cite a single instance in which stack

emissions are regulated under the Clean Water Act. We therefore conclude that under the


                                             - 10 -
facts of this case, they are not. Although Plaintiffs may be correct in arguing that an

object may fly through the air and still be “discharged . . . into the navigable waters”

under the Clean Water Act, common sense dictates that Tooele’s stack emissions

constitute discharges into the air--not water--and are therefore beyond § 301(f)’s reach.3

       Finally, we reject Plaintiffs’ proposed construction of § 301(f) because in this

instance, it would create a regulatory conflict between the Clean Water Act and Clean Air

Act. Plaintiffs do not deny that under delegated authority by the Environmental

Protection Agency, Utah has issued the Army a Clean Air Act permit for Tooele to

discharge limited amounts of chemical warfare agent particles into the atmosphere.

Because Tooele’s Clean Air Act permit specifically allows the discharges that Plaintiffs

claim are barred under Clean Water Act § 301(f), applying that provision to Tooele’s

stack emissions would create an irreconcilable conflict between the two regulatory

regimes.4 We decline Plaintiffs’ invitation to create such a conflict, especially since the

       3
        Likewise, we reject Plaintiffs’ claim that Tooele’s stack emissions constitute
discharge into navigable waters because in other instances, this court has recognized
jurisdiction under the Clean Water Act where pollutants were discharged into ground or
surface water that in turn flowed into navigable water. See, e.g., Quivira Mining Co. v.
United States Envtl. Prot. Agency, 765 F.2d 126 (10th Cir. 1985). Without determining
the precise jurisdictional limits of the Clean Water Act, we hold only that Tooele’s stack
emissions, unlike other indirect discharges, lack the requisite nexus to navigable waters to
render them subject to regulation under that statute.

       4
        We defenestrate plaintiffs’ suggestion that the Army’s Clean Air Act permit is
somehow inferior to the result required under the Clean Water Act because it was issued
by the Utah Department of Environmental Quality, rather than the Environmental
                                                                                 (continued...)

                                            - 11 -
pollution effects of atmospheric deposition are expressly considered and regulated under

the Clean Air Act. See, e.g., 42 U.S.C. § 7403(e)(4) (requiring Environmental Protection

Agency to evaluate “the effects of air pollution on water quality”); §§ 7651(a)-(o)

(regulating pollution sources of acid rain). We therefore hold that § 301(f) of the Clean

Water Act does not apply to Tooele’s stack emissions because they do not constitute

discharge into navigable waters, despite the broad language and policy goals of that

provision. See also Train v. Colorado Pub. Interest Research Group, Inc., 426 U.S. 1

(1976) (radioactive materials regulated under Federal Water Pollution Control Act do not

include substances already subject to regulation under the Atomic Energy Act, despite the

absence of limiting language in statute). As a result, we do not address the Army’s

alternative arguments that § 301(f) is inapplicable because Tooele does not discharge

chemical warfare agent and because any discharge into navigable waters does not come

from a discernable point source.

                                             IV.

       Plaintiffs next argue the district court erred in dismissing their imminent hazard

claim under the Resource Conservation and Recovery Act for lack of subject matter

jurisdiction. The district court reasoned that Plaintiffs’ claim was essentially a collateral

attack on the Army’s permit under the Act because it challenged Utah’s finding in issuing

       4
        (...continued)
Protection Agency. Under the Clean Air Act, this distinction is without a difference
because Utah had federally-delegated authority and employed permit standards no less
stringent than those promulgated by the Environmental Protection Agency. § 7412(l)(1).

                                            - 12 -
the permit that Tooele’s incineration operations would not constitute an imminent hazard

to human health or the environment. As a result, the court held that Plaintiffs’ claim was

barred under 42 U.S.C. § 6972(b)(2)(D), which expressly forbids citizen suits to restrain

or enjoin the issuance of Resource Conservation and Recovery Act permits.

       Plaintiffs argue the district court’s ruling should be reversed because they are

attempting to enjoin permitted activities that create an imminent hazard, not the issuance

of a Resource Conservation and Recovery Act permit. According to Plaintiffs, that Act’s

citizen suit provision for imminent hazards must allow claims against permitted activity

because another citizen suit provision already allows for claims against facilities

operating in violation of permit conditions or without any permit at all. Plaintiffs

additionally maintain that Tooele’s permit specifically states that compliance with permit

conditions does not constitute a defense to an imminent hazard claim under the citizen

suit provision. Finally, Plaintiffs argue that reversing the district court in this instance

would vindicate the dual-purpose of the imminent hazard citizen suit provision: to grant

citizens enforcement powers equal to those enjoyed by the Environmental Protection

Agency and to prevent all imminent hazards to human health and the environment.

       We review a district court’s dismissal of a claim for lack of subject matter

jurisdiction de novo. Olguin v. Lucero, 87 F.3d 401, 403 (10th Cir. 1996). Where a

statute is susceptible to two meanings, we will choose the one that gives full effect to all

of its provisions. Negonsott v. Samuels, 933 F.2d 818, 819 (10th Cir. 1991), aff’d 507


                                             - 13 -
U.S. 99 (1993). Because allowing Plaintiffs’ imminent hazard claim to proceed in this

instance would ignore the Resource Conservation and Recovery Act’s ban on suits to

enjoin the issuance of permits while undermining its limited provisions for judicial review

of permit decisions, we affirm.

       Under § 6972(a)(1)(B) of the Resource Conservation and Recovery Act, any

person may bring an action against anyone else “who has contributed or who is

contributing to the past or present handling, storage, treatment, transportation, or disposal

of any solid or hazardous waste which may present an imminent and substantial

endangerment to health or the environment.” 42 U.S.C. § 6972(a)(1)(B). This provision

is limited only by § 6972(b)’s bar on suits “to restrain or enjoin the issuance of a permit.”

§ 6972(b)(2)(D). For individuals desiring to judicially challenge the issuance of a

Resource Conservation and Recovery Act permit, § 6976(b) provides for direct appeal of

Environmental Protection Agency permit decisions to the circuit court of appeals in

which the individual resides within 90 days of the permit decision at issue, unless the

application for review is based on information that arose after the 90-day period has

expired. § 6976(b). All challenged permit decisions are considered under the “arbitrary

and capricious” standard of review. See id.; 5 U.S.C. § 706. Thus, by its own terms, the

Resource Conservation and Recovery Act does not allow collateral attacks on

Environmental Protection Agency permit decisions or those of state agencies with

federally-delegated authority. See § 6976(b) (state-issued permits under the Resource


                                            - 14 -
Conservation and Recovery Act have same force and effect as those issued by

Environmental Protection Agency).

       Because Plaintiffs’ imminent hazard claim essentially attacks Utah’s decision to

issue the Army a Resource Conservation and Recovery Act permit, we conclude that the

district court properly refused to recognize jurisdiction under § 6972(b). The Resource

Conservation and Recovery Act’s implementing regulations provide that the

Environmental Protection Agency may not issue a permit for trial burns without first

having determined that they “will not present an imminent hazard to human health or the

environment.” 40 C.F.R. § 270.62(b)(5)(ii). Under Utah’s parallel regulatory provisions,

the Executive Secretary of the Utah Solid and Hazardous Waste Control Board, a division

of the Utah Department of Environmental Quality, was required to make the exact same

finding before issuing Tooele’s Resource Conservation and Recovery Act permit under

its federally-delegated authority. Because Plaintiffs’ imminent hazard claim directly

challenges this finding, we are unable to construe it as anything other than a collateral

attack on the Executive Secretary’s permit decision itself. Indeed, recognizing

jurisdiction in this case would severely undermine the limited judicial review of agency

permit decisions provided under the Resource Conservation and Recovery Act, allowing

disgruntled individuals to circumvent the Act’s 90-day window for directly challenging

such decisions and deferential standard of review. See also Greenpeace, Inc. v. Waste

Tech. Indus., 9 F.3d 1174 (6th Cir. 1993) (imminent hazard citizen suit against facility


                                            - 15 -
operating within confines of Resource Conservation and Recovery Act permit constitutes

impermissible collateral attack on Environmental Protection Agency permit decision);

Palumbo v. Waste Tech. Indus., 989 F.2d 156 (4th Cir. 1993) (same).

       Plaintiffs’ arguments to the contrary are unpersuasive. While insisting that the

focus of their imminent hazard claim is not on the permit process itself, Plaintiffs concede

that in this instance, the only consequence of their suit would be to enjoin the Army’s

operations at Tooele entirely. That being the case, Plaintiffs’ claim is indistinguishable

from other attempts to enjoin the issuance of the Army’s Resource Conservation and

Recovery Act permit, although in this case the attempt is made retroactively. Plaintiffs’

statutory construction argument based on the text of the Resource Conservation and

Recovery Act and Tooele’s permit under that Act is equally unpersuasive. Because the

Army agrees that an imminent hazard citizen suit may be brought for permitted activity so

long as it is based on information not already considered in the permit process Plaintiffs’

claim that they must be able to sue for permitted activity is, without more, inapposite.5

While we agree with Plaintiffs that any limitation on the citizen suit provision creates a

disparity between the enforcement powers enjoyed by the Environmental Protection



       5
        The Army’s position on this issue is consistent with that espoused by the
Environmental Protection Agency in Shell Oil Company v. Environmental Protection
Agency, 950 F.2d 741 (D.C. Cir. 1991). In Shell Oil, the Agency represented to the D.C.
Circuit that a Resource Conservation and Recovery Act permit would “narrow the
opportunities” for citizen suits, though it would not preclude them entirely. Id. at 763.
As a result, Plaintiffs’ reliance on this decision is misplaced.

                                            - 16 -
Agency and concerned individuals, we conclude that this disparity was created by

Congress because only the citizen suit provision is limited by § 6972(b). The

Environmental Protection Agency, by contrast, may sue for imminent hazard at any time.

See § 6973(a).

       We therefore conclude Plaintiffs’ imminent hazard claim constitutes an

impermissible collateral attack on Utah’s decision to issue the Army a Resource

Conservation and Recovery Act permit under its federally-delegated authority. Because

we hold that the district court properly refused to recognize jurisdiction over this claim

under § 6972(b), we do not address the Army’s alternative argument that jurisdiction was

properly declined on abstention grounds.




                                            - 17 -
                                             V.

       Finally, Plaintiffs argue that the district court erred in dismissing their maximum

protection and Operational Verification Testing counts for failure to state a claim upon

which relief could be granted. Plaintiffs first contend that the 1986 Department of

Defense Authorization Act provides an implied private right of action for their maximum

protection claim because it is mandatory in tone and was especially created to benefit the

general public, a class to which they belong. Plaintiffs further argue that absent an

implied private right of action under the 1986 Act, Congress’ maximum protection

mandate will have no enforcement mechanism at all. Next, Plaintiffs contend that their

maximum protection and Operational Verification Testing counts state a claim under the

Administrative Procedures Act because they challenge reviewable agency actions: the

Army’s decision to commence trial burns at Tooele and its completion and certification of

operational testing at Johnston Atoll. According to Plaintiffs, the Army’s decision to

commence trial burns is reviewable under the Administrative Procedures Act as either an

agency order or informal agency action.

       We review the district court’s dismissal of Plaintiffs’ maximum protection and

Operational Verification Testing claims de novo. Edwards, 46 F.3d at 1050. In this

instance, both claims arise out of language found in the 1986 Department of Defense

Authorization Act, codified at 50 U.S.C. § 1521. Section 1521(c) of the 1986 Act

requires the Army to provide “maximum protection for the environment [and] the general


                                           - 18 -
public” in destroying the nation’s chemical warfare agent stockpile. 50 U.S.C.

§ 1521(c)(1)(A). Section 1521(k), which was added in 1989, requires the Army to

complete operational testing at Johnston Atoll before destroying chemical weapons

elsewhere and to certify to Congress through the Secretary of Defense that such testing

has been successfully completed.6 §§ 1521(k)(1), (2). Because Plaintiffs fail to convince

us that either of their claims present a cause of action under the 1986 Authorization Act

or Administrative Procedures Act, we affirm.

       We first consider Plaintiffs’ contention that the 1986 Defense Authorization Act

provides an implied private right of action for their maximum protection claim because,

as discussed later, review under the Administrative Procedures Act is available only if

there exists no other remedy in court. See 5 U.S.C. § 704. In determining whether an

implied private right of action exists under a particular statute, the focus is solely on

congressional intent. Sonnenfeld v. City and County of Denver, 100 F.3d 744, 747 (10th

Cir. 1996). Given the indications of congressional intent relied on by Plaintiffs to assert

an implied private right of action under the 1986 Authorization Act, we conclude that the

Supreme Court’s decision in California v. Sierra Club, 451 U.S. 287 (1981), is

sufficiently analogous to control on this point of appeal.



       6
        Plaintiffs’ maximum protection claim alleges that the Army’s incineration
operations do not afford maximum protection to the environment and general public,
while their Operational Verification Testing claim alleges that the Army’s testing at
Johnston Atoll is both inaccurate and incomplete.

                                             - 19 -
       In Sierra Club, the Court held the 1899 Rivers and Harbors Appropriation Act did

not imply a private right of action, despite the fact that the plaintiffs in that action were

members of the class for whom the statute was passed: the general public. Id. at 294-95.

Commenting on its earlier decision in Cort v. Ash, 422 U.S. 66 (1975), the Court

explained, “[t]he question is not simply who would benefit from the Act, but whether

Congress intended to confer federal rights upon those beneficiaries.” Sierra Club, 451

U.S. at 294. The Court then concluded the general proscription stated in the 1899 Act

was intended to be enforced through “a general regulatory scheme” administered under

the then Secretary of War, not through the vindication of private rights. Id. at 298.

       Given the decision in Sierra Club, Plaintiffs have not persuaded us the 1986

Defense Authorization Act provides an implied private right of action just because it is

mandatory in tone and was passed to benefit the general public. Because Plaintiffs

provide no indication that Congress intended to confer federal rights upon the

beneficiaries it identified in the 1986 Act, we cannot conclude it intended for the Army’s

mandate to be privately enforceable.

       Similarly, Plaintiffs are incorrect that absent an implied private right of action,

Congress’ 1986 maximum protection mandate would be completely unenforceable. Like

the 1899 Act considered in Sierra Club, Congress’ 1986 maximum protection mandate is

fully enforceable through a general regulatory scheme, comprised in this instance by the

myriad of environmental statutes that regulate the Army’s incineration operations at


                                             - 20 -
Tooele. Recognizing that the Court has been “especially reluctant to imply causes of

actions under statutes that create duties on the part of persons for the benefit of the public

at large,” Cannon v. University of Chicago, 441 U.S. 677, 693 n.13 (1979), we affirm the

district court’s determination that the 1986 Defense Authorization Act does not imply a

private right of action for Plaintiffs’ maximum protection claim.

       We also affirm the district court’s determination that it lacked jurisdiction to

consider Plaintiffs’ maximum protection and Operational Verification Testing claims

under the Administrative Procedures Act. Judicial review under the Administrative

Procedures Act is available only for “[a]gency action made reviewable by statute and

final agency action for which there is no other adequate remedy in a court.” 5 U.S.C.

§ 704. “Agency action” under the Act is defined as “the whole or a part of an agency

rule, order, license, sanction, relief, or the equivalent or denial thereof, or failure to act.”

§ 551(13). The term “order” is defined as “the whole or part of a final disposition,

whether affirmative, negative, injunctive, or declaratory in form, of an agency in a matter

other than rule making but including licensing.” § 551(6). Because Plaintiffs’ maximum

protection and testing claims are not reviewable by statute, they must challenge “final

agency action” to confer upon the district court jurisdiction under the Administrative

Procedures Act.

       Given the Administrative Procedures Act’s definition of the terms “agency action”

and “order,” we conclude Plaintiffs’ maximum protection claim is not reviewable under


                                              - 21 -
that statute. Assuming Plaintiffs sufficiently apprised the district court of the particular

agency action they challenge, we nevertheless fail to see how the Army’s decision to

commence trial burns at Tooele qualifies as final agency action. Plaintiffs provide no

indication that the Army has ever revisited the question of how precisely it planned to

destroy the chemical weapons at Tooele since its 1989 Final Environmental Impact

Statement. That being the case, we have no basis upon which to conclude the Army’s

actions at Tooele after 1989 constitute a “final disposition . . . in a matter,” rather than the

implementation of a “final disposition” already made. See § 551(6). Because Plaintiffs

do not deny 28 U.S.C. § 2401's six-year statute of limitations applies to suits under the

Administrative Procedures Act, they are also unable to challenge the Army’s 1989 Final

Environmental Impact Statement conclusions. See also Sierra Club v. Penfold, 857 F.2d

1307, 1315 (9th Cir. 1988) (six-year general statute of limitations applies to actions under

the Administrative Procedures Act). We therefore hold that the district court’s dismissal

of Plaintiffs’ maximum protection claim under the Administrative Procedures Act was

proper because it failed to challenge a reviewable agency order.

       Plaintiffs’ reliance on Anderson v. U.S. Department of Housing and Urban

Development, 701 F.2d 112 (10th Cir. 1983), to argue in the alternative that the Army’s

incineration operations constitute “informal agency action” reviewable under the

Administrative Procedures Act is misplaced. Although the court in Anderson

characterized a decision by the Department of Housing and Urban Development as


                                             - 22 -
“informal agency action,” id. at 113, it did not hold that the Department’s decision was

therefore something other than “agency action” as defined by the Administrative

Procedures Act. To the contrary, the decision not to accept a mortgage assignment could

easily be construed as a “final disposition . . . in a matter,” thereby qualifying as an

agency order under the Administrative Procedures Act.

       Plaintiffs’ Operational Verification Testing claim under the Administrative

Procedures Act is equally without merit because they fail to explain how the Army’s

operational testing at Johnston Atoll constitutes a “rule, order, license, sanction, relief, or

the equivalent or denial thereof, or failure to act.” See 5 U.S.C. § 551(13). We also fail

to comprehend how the Army’s completion of operational testing can qualify as final

agency action under the Administrative Procedures Act. Construing the agency action

challenged as the Secretary of Defense’s certification to Congress that testing was

complete is similarly unhelpful. See America Trucking Assoc. v. United States, 755 F.2d

1292, 1297 (7th Cir. 1985) (agency reports do not constitute “agency action” under

Administrative Procedures Act because they do not change law or policy); Industrial

Safety Equip. Ass’n, Inc. v. Environmental Protection Agency, 837 F.2d 1115, 1120

(D.C. Cir. 1988) (same). We therefore affirm the district court’s dismissal of both claims

asserted under the Administrative Procedures Act, along with its rulings on Plaintiffs’

first three points of appeal.

       AFFIRMED.


                                             - 23 -